Honorable  George
County Attorney
Bastrop County Courthouse               Re:     Whether a constable  may
Bastrop,  Texas                                 lawfully  be a surety on
                                                a bail bond of a defen-
                                                dant in the county where
Dear Mr. Kelly:                                 the constable  holds office?

         Article  17.10,  Vernon’s        Code of Criminal  Procedure,
provides    the only disqualification         of sureties  on ball bonds,
and reads as follows:

                 “A minor cannot be surety on a
             ball bond, but the accused party may
             sign as principal.”

A constable, therefore, is not disqualified                  by statute     from
becoming a surety on a bail bond.

         Article   5, Section     24,   of    the   Constitution    of    the
State   of Texas   provides:

                   “County Judges, county attorneys,
              clerks    of the District       and County Courts,
              justices    of the peace,       constables.,    and
              other county officers,         may be removed by
              the Judges of the Distr%zt           Courts for in-
              competency,     official     misconduct,     h’a’6Ttual
              drunkenness,      or other causes defined          by
              law, upon the cause therefor            being set
              forth    in writing      and the finding     of its
              truth by a jury.”         (Emphasis supplied)

         In our opinion,     the execution    of a bail bond by a
constable,     as a surety,   is not prohibited        by the Statute
quoted or by the Constitution.          There may be facts,       however,
existing    that would make such action       official     misconduct   and
subject    the constable    to possible    removal from office.       The
specific    facts  involved   In each instance      must be carefully
examined and each case stands on its own merits.



                                 - 24 -
Konorable     George     Kelly,    Page 2 (~-8    )



                                  SUMMARY

                      A constable      is not barred by Article
                  17.10,   Vernon's      Code of Criminal     Z-ace-
                  dure and Article         5, Section   24 of the
                  Constitution      of this State Prom becoming
                  a surety on a bail bond.            However, there
                  might be other facts         which would make
                  such action     official     misconduct    on his
                  part and grounds for his possible            removal
                  from office.

                                                       $$y     txly      yours ,

                                        .
                                                             arney    General      of Texas

REO/dt

Prepared     by Robert      E. Owen
Assistant     Attorney      General

APPROVED:

OPINION COMMITTEE:

Hawthorne Phillips,    Chairman
W. V. Geppert,   Co-chairman
Robert Darden
R. L. Lattimore
Sam Relley
W. 0.    Shultz

Staff    Legal Assistant
A. J.    Carubbl,  Jr.




                                     - 25 -